J-S01028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RONALD MCLAUGHLIN                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JUNIATA COLLEGE                            :   No. 824 MDA 2021

                  Appeal from the Order Entered May 11, 2021
      In the Court of Common Pleas of Huntingdon County Civil Division at
                              No(s): 2019-01339

BEFORE: BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                           FILED: MARCH 11, 2022

        Appellant Ronald McLaughlin appeals pro se from the order granting the

motion for summary judgment filed by Appellee Juniata College and denying

Appellant’s motion for partial summary judgment. Appellant contends that

material issues of fact exist regarding whether Appellee breached the parties’

employment contract. We affirm.

        We adopt the facts set forth in the trial court’s opinion. Trial Ct. Op.,

5/11/21, at 1-5. To briefly summarize, Appellant was a tenured professor

under an employment contract with Appellee.             The parties’ employment

contract is comprised of Appellee’s (1) Faculty Handbook; (2) April 17, 2000

letter granting Appellant tenured status; and (3) August 30, 2018 letter


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01028-22


confirming Appellant’s employment for the 2018-2019 academic year. See

Ex. M to Appellee’s Suppl. Br. in Resp. to Appellant’s Suppl. to Mot. for Summ.

J., 2/22/21 (Appellee’s complete Faculty Manual); S.R.R. at 154b, 156b.1

Appellee’s Faculty Handbook defines “sick leave” as follows:

       2.13.1.2 Sick Leave

       In case of illness or disability during the academic year on the part
       of regular, full-time faculty members, salary payments are made
       as follows:

          a. During the first month of illness the eligible faculty member
          receives the full salary applicable at the time of the onset of
          the illness or disability.

          b. After the first month of illness or disability the eligible faculty
          member receives 85% of the salary applicable for the period
          dependent upon his or her length of service at Juniata. During
          the first year of a faculty appointment the 85% salary
          payments will be made for one month beyond the first month;
          during the second year for two months; during the third year
          for three months; during the fourth year for four months; up
          to a maximum of five months for persons who have been at
          Juniata five years or more.

          c. These sick leave benefits are not cumulative and are based
          on the number of weeks missed in any given academic year.

S.R.R. at 149b;2 see also Ex. M to Appellee’s Suppl. Br. in Resp. to Appellant’s

Suppl. to Mot. for Summ. J., 2/22/21 (Appellee’s complete Faculty Manual).

____________________________________________


1 We may cite to the parties’ initial, amended, or supplemental reproduced
record for the parties’ convenience. We also cited to the reproduced record
when there was no dispute as to whether a particular document was part of
the certified record.
2As discussed below, one of the issues is whether the “sick leave” set forth
herein is equivalent to “short term disability leave” or “medical leave.”


                                           -2-
J-S01028-22


The Faculty Manual does not explicitly reference unlimited paid leave, “short

term disability leave,” or “medical leave,” but does permit unpaid leave for

up to one year. See Ex. M to Appellee’s Suppl. Br. in Resp. to Appellant’s

Suppl. to Mot. for Summ. J.; S.R.R. at 151b.

       In 2017, students complained about Appellant’s instruction, classroom

behavior, and student interactions. Trial Ct. Op. at 2. Appellee investigated,

substantiated the students’ complaints, and as a result, attempted to

introduce classroom observers into Appellant’s classroom to evaluate

Appellant’s teaching performance.              Id. at 2-4.   Appellant disagreed with

Appellee and did not cooperate with Appellee’s attempts to have classroom

observers. Id. at 4.

       Shortly thereafter, Appellant proposed an accommodation under the

Americans with Disabilities Act3 (ADA), reasoning that because of his lupus,

____________________________________________


3 42 U.S.C. § 12101-12213. In Allen v. State Civil Servs. Comm’n, 992
A.2d 924 (Pa. Cmwlth. 2010), the Court briefly summarized the ADA:

       if a person wants and/or needs a reasonable accommodation to
       successfully perform a job, one must first have a disability, one
       must then inform the employer of the existence of the disability,
       and to the extent that one wants/needs a reasonable
       accommodation related to the disability, one should request a
       reasonable accommodation. Thereafter, with the assistance of the
       employer, one must decide what would be a reasonable
       accommodation under the circumstances.

Allen, 992 A.2d at 931. Decisions of the Commonwealth Court are not binding
on this Court but we may rely on them for their persuasive value. NASDAQ
OMX PHLX, Inc. v. PennMont Secs., 52 A.3d 296, 308 n.7 (Pa. Super.
(Footnote Continued Next Page)


                                           -3-
J-S01028-22


he could not have classroom observers present while he taught. Id. at 5.

Appellee responded that it could not agree to Appellant’s proposed ADA

accommodation because refusing classroom observers was “contrary to an

essential function of [Appellant’s] job” as a professor. Id.4

       Eventually, on August 24, 2018, Appellee placed Appellant on “medical

leave at full pay effective immediately, pending further review of [Appellant’s]

medical issues.” Id. at 6; see also Ex. I to Appellee’s Resp. to Appellant’s

Mot. for Partial Summ. J.; A.R.R. at 1a.5 Subsequently, the parties continued

to communicate regarding the proposed ADA accommodation and medical

____________________________________________


2012) (citations omitted). Similarly, although federal court decisions do not
bind this Court, we follow the precedent of federal courts within the Third
Circuit whenever possible. See id. at 303.
4 Briefly, under the ADA, an employee must still be able to perform the
essential functions of the job with or without the requested accommodation.
Gardner v. SEPTA, 410 F. Supp. 3d 723, 739 (E.D. Pa. 2019).
5 For the sake of completeness, we quote the relevant passages from
Appellee’s August 24, 2018 letter to Appellant:

       [Appellant’s doctor] has opined that you [i.e., Appellant,] can only
       work provided that there are no uninvited visitations from either
       administrators or faculty members [i.e., the classroom
       observers]. . . . Effective teaching of [Appellee’s] students is an
       essential function of your job as a professor. To permit the
       accommodation you request could affect the education of
       students. Therefore, since your requested accommodation is
       contrary to an essential function of your job, this accommodation
       will not be granted. In the best interest of you and your health, I
       am placing you on medical leave at full pay effective immediately,
       pending further review of your medical issues. . . .

A.R.R. at 1a.


                                           -4-
J-S01028-22


leave.   See Trial Ct. Op. at 7.         On October 15, 2018, Appellee informed

Appellant as follows:

       We also wish to confirm that your medical leave at full salary is
       being counted as your short term disability benefit under the
       Policy of the College. This short term disability benefit has a
       maximum benefit of six months at full salary. At the end of the
       six months, you will be eligible to file for long term disability
       through the insurance carrier of the College.

S.R.R. at 195b.6

       On January 30, 2019, Appellee notified Appellant that his short term

disability benefit would expire on February 28, 2019. See Trial Ct. Op. at 5-

6; see also S.R.R. at 197b. Appellant’s last paycheck was on February 28,

2019, and Appellee did not pay him on his subsequent pay date of March 15,

2019. See Trial Ct. Op. at 8.

       As a result, on August 26, 2019, Appellant filed a complaint for breach

of contract and wrongful termination.          In relevant part, Appellant asserted

that Appellee breached the employment contract by not paying him. Compl.,

8/26/19, at ¶¶ 13, 15. Appellee filed an answer and new matter.

       Discovery ensued, and Appellee deposed Appellant, who testified that

under his employment contract, he “expected six years of medical leave with

full pay and benefits as [his] ADA accommodation.” S.R.R. at 117b. Appellant

explained that he “expected to be paid” because he anticipated working for


____________________________________________


6As quoted above, the Faculty Manual provides for full salary for one month
and 85% salary for up to five months. See S.R.R. at 149b.


                                           -5-
J-S01028-22


six more years, until 2024. Id. Appellant, however, also testified that he did

not “know anything specifically in the faculty manual” providing for the right

to be paid for six years. Ex. L, at 112, to Appellee’s Suppl. Br. in Resp. to

Appellant’s Suppl. to Mot. for Summ. J., 2/22/21; accord id. at 92-93

(agreeing that nothing in the Faculty Manual permits non-working faculty to

receive full pay and benefits).

      On July 23, 2020, Appellant filed a motion for partial summary judgment

on liability only, and Appellee filed a response in opposition. On February 4,

2021, Appellant filed a supplement, which contended that Appellee improperly

modified his employment contract. Appellant’s Suppl. to Mot. for Summ. J.,

2/4/21, at 2.     Appellee filed a response in opposition to Appellant’s

supplement. Appellee’s Suppl. Br. in Resp. to Appellant’s Suppl. to Mot. for

Summ. J., 2/22/21.

      On February 16, 2021, Appellee filed a cross-motion for summary

judgment on all claims, and Appellant filed a response and a brief in

opposition.   In relevant part, Appellant countered that although he ceased

classroom instruction, he continued working for Appellee, including research

and other departmental duties. Appellant’s Br. in Resp. to Appellee’s Mot. for

Summ. J., 3/18/21, at 1-4.        On May 11, 2021, the trial court denied

Appellant’s motion for partial summary judgment and granted Appellee’s

cross-motion for summary judgment.




                                     -6-
J-S01028-22


       On June 10, 2021, Appellant timely appealed and timely filed a court-

ordered Pa.R.A.P. 1925(b) statement.           The trial court filed a Rule 1925(a)

opinion that incorporated its prior May 11, 2021 decision. The trial court’s

Rule 1925(a) opinion did not address whether Appellee improperly modified

Appellant’s employment contract by converting Appellant’s medical leave into

“sick leave.” See generally Trial Ct. Op. at 1-15.

       Appellant raises the following issues:

       1. Should [the trial court’s] ruling denying [Appellant’s] motion for
       partial summary judgment be reversed?

       2. Should [the trial court’s] ruling granting [Appellee’s] motion for
       summary judgment be reversed?

Appellant’s Am. Brief at 2.7

       We summarize Appellant’s arguments together. First, Appellant argues

that Appellee modified Appellant’s employment contract by relieving him of all

classroom instruction duties for the next six years. Id. at 5-6. He reasons

that Appellee placed him on indefinite paid medical leave. Id. at 8-9. Based

on this premise, Appellant then argues that Appellee improperly converted his

indefinite paid medical leave into six months’ of short term disability, which is




____________________________________________


7This Court granted Appellant permission to file an amended brief, which we
note violates Pa.R.A.P. 2119(a), which requires, among other items, that the
argument “shall be divided into as many parts as there are questions to be
argued.” However, we decline to find waiver.


                                           -7-
J-S01028-22


different from the “sick leave” under Section 2.13.1.2 of the Faculty Manual.

Id.8

       Second, Appellant summarizes evidence that in his view established that

he continued to work for Appellee. Id. at 10. Appellant argues that if he was

on “sick leave,” then Appellee would have relieved Appellant “of all of his job

duties,” and not just classroom instruction. Id. Similar to his first argument,

Appellant reasons that if Appellee had intended to place him on “sick leave,”

Appellee would have actually informed him that he was on “sick leave.” Id.

at 11. Appellant also claims that because he continued working for Appellee,

it was not possible for him to “return to work.”       Id.   In Appellant’s view,

Appellee “has presented no evidence to support its claim that [Appellant] was

not working.”      Id. at 12-13.       Therefore, “there was no genuine dispute

regarding the fact that [Appellant] was working” for Appellee. Id. In sum,

Appellant’s arguments are premised on the parties’ modification of the terms

set forth in the Faculty Manual.

       We are guided by the following law in reviewing an order resolving a

motion for summary judgment:


____________________________________________


8 Appellee counters that Appellant waived that specific argument by not raising
it in his Pa.R.A.P. 1925(b) statement. See Appellee’s Am. Brief at 33. We
decline to find waiver, however, because Appellant raised the argument in his
supplement to his motion for summary judgment, and it is reasonably
inferable from the issues presented in his Rule 1925(b) statement. See
Appellant’s Rule 1925(b) Statement; see also Appellant’s Suppl. to Mot. for
Summ. J. at 2.


                                           -8-
J-S01028-22


       Our standard of review is de novo and our scope of review is
       plenary. Summary judgment is appropriate where there is no
       genuine issue of material fact as to a necessary element of a cause
       of action that can be established by discovery or expert report. In
       reviewing an order granting a motion for summary judgment, an
       appellate court must examine the entire record in the light most
       favorable to the non-moving party and resolve all doubts against
       the moving party.

Liberty Mutual Grp., Inc. v. 700 Pharmacy, LLC, --- A.3d ---, ---, 2022

PA Super 19, 2022 WL 289547, *7 (Pa. Super. filed Feb. 1, 2022) (citations

omitted and formatting altered).9

       Where the non-moving party bears the burden of proof on an
       issue, he may not merely rely on his pleadings or answers in order
       to survive summary judgment. Failure of a non-moving party to
       adduce sufficient evidence on an issue essential to his case and
       on which it bears the burden of proof establishes the entitlement
       of the moving party to judgment as a matter of law.

Murphy v. Duquesne Univ. of the Holy Ghost, 777 A.2d 418, 429 (Pa.

2001) (citation omitted and formatting altered).

       “It is well-established that three elements are necessary to plead a

cause of action for breach of contract: (1) the existence of a contract, including

its essential terms, (2) a breach of the contract; and, (3) resultant damages.”


____________________________________________


9 We add that “an appellate court is limited to considering only the materials
in the certified record when resolving an issue.” Ruspi v. Glatz, 69 A.3d 680,
691 (Pa. Super. 2013) (citation omitted). “[U]nless the trial court certifies a
document as part of the official record, [this Court] has no way of knowing
whether that piece of evidence was duly presented to the trial court or whether
it was produced for the first time on appeal and improperly inserted into the
reproduced record.” Id. (citation omitted). Accordingly, to the extent
Appellant refers this Court to documents outside of the certified record, we do
not consider them. See id.


                                           -9-
J-S01028-22


Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of

Malone Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016) (citation

omitted). We are also guided by the following:

       The fundamental rule in interpreting the meaning of a contract is
       to ascertain and give effect to the intent of the contracting parties.
       The intent of the parties to a written agreement is to be regarded
       as being embodied in the writing itself. The whole instrument
       must be taken together in arriving at contractual intent. Courts
       do not assume that a contract’s language was chosen carelessly,
       nor do they assume that the parties were ignorant of the meaning
       of the language they employed. When a writing is clear and
       unequivocal, its meaning must be determined by its contents
       alone.

Murphy, 777 A.2d at 429 (citations omitted and formatting altered); accord

Nicholas v. Hofmann, 158 A.3d 675, 693 (Pa. Super. 2017). The terms and

conditions in a faculty handbook may be part of the employment contract

between a college and faculty.          See Murphy, 777 A.2d at 420; see also

Baker v. Lafayette College, 504 A.2d 247, 249 (Pa. Super. 1986).

       Further, in ascertaining and giving effect to the parties’ intent, courts do

not require specific “magic words”10 to bind the parties. TTSP Corp. v. Rose

Corp., 217 A.3d 1269, 1279 n.10 (Pa. Super. 2019). For example, in TTSP,

the parties executed a contract that provided for arbitration even though the

clause at issue did not include the terms “arbitration” or “arbitrator.” Id. at


____________________________________________


10 The phrase “magic words” generally refers to a perceived requirement that
certain words must be explicitly stated to effectuate a particular construction,
interpretation, or holding. See generally F.A.A. v. Cooper, 566 U.S. 284,
291 (2012).


                                          - 10 -
J-S01028-22


1279. The TTSP Court construed the clause and held it contained “sufficient

hallmarks inherent to an arbitration proceeding.”      Id.   The TTSP Court

explained that even though the clause did not include the “magic words” of

“arbitration” or “arbitrator,” those words were unnecessary to “obtain the

benefits of an arbitration clause.”    Id. at 1279 n.10 (citation omitted and

formatting altered).

      The “burden of proving modification of a contract is carried by the party

asserting the modification.” Trombetta v. Raymond James Fin. Servs.,

Inc., 907 A.2d 550, 558 (Pa. Super. 2006) (citations omitted). “A contract

can be modified with the assent of both contracting parties if the modification

is supported by consideration.          Modification of a contract may be

demonstrated by words, conduct, or both.” Id. (citations omitted).

      Finally, as relevant here, the ADA requires an employer to make

reasonable accommodations to permit a disabled employee to perform an

essential job function. See Garner v. Sch. Dist. of Phila., 63 F. Supp. 3d

483, 488-89 (E.D. Pa. 2014). An employee cannot compel an employer to

provide a specific reasonable accommodation if there is another alternative.

See Solomon v. Sch. Dist. of Phila., 882 F. Supp. 2d 766, 779 (E.D. Pa.

2012). Paid or unpaid medical leave may be a reasonable accommodation.

See Garner, 63 F. Supp. 3d at 492; accord Dreibelbis v. Cty. of Berks,

438 F. Supp. 3d 304, 317 (E.D. Pa. 2020). Unlimited paid medical leave,

however, is not a reasonable accommodation. See Garner, 63 F. Supp. 3d


                                      - 11 -
J-S01028-22


at 492 (holding that “a leave of absence for an indefinite duration is not a

reasonable accommodation” because “leave time must enable the employee

to perform his or her essential job functions in the near future” (citations

omitted)).

      Instantly, Appellant’s arguments presume that Appellee modified the

employment contract by granting him indefinite paid medical leave, and then

converting that leave into six months’ of short term disability, which is

different from the “sick leave” set forth in the Faculty Manual. In the context

of summary judgment, Appellant has the burden of identifying sufficient

evidence of contract modification.       See Murphy, 777 A.2d at 429;

Trombetta, 907 A.2d at 558. Appellant’s claim is based on Appellee using

the phrases “medical leave” and “short term disability” in its initial

communications to him, rather than the phrase “sick leave” as set forth in the

Faculty Manual. Similar to the facts in TTSP, in which the contract clause at

issue did not include the terms “arbitration” or “arbitrator,” Appellee’s August

24, 2018 and October 15, 2018 communications did not include the phrase

“sick leave.” Cf. TTSP, 217 A.3d at 1279. We agree with the reasoning of

the trial court and the TTSP Court that it was unnecessary for Appellee to use

the “magic phrase” of “sick leave” in its communications with Appellant. See

Trial Ct. Op. at 12-13; cf. TTSP, 217 A.3d at 1279 n.10. Section 2.13.1.2 of

the Faculty Manual states that a faculty member receives full salary “[d]uring

the first month of illness” and receives 85% of the salary “[a]fter the first


                                     - 12 -
J-S01028-22


month of illness or disability.”       See id.     To paraphrase the TTSP Court’s

reasoning, Section 2.13.1.2 of the Faculty Manual contained “sufficient

hallmarks inherent” to a clause imposing “medical leave” or “short term

disability” benefit. Cf. id. In sum, although Appellee’s initial communications

with Appellant did not use the phrase “sick leave,” we agree with the trial

court that no material issues of fact exist that Appellee placed Appellant on

“sick leave” under the Faculty Manual. See Trial Ct. Op. at 14.11

       To the extent Appellant argues that Appellee modified the employment

contract by relieving him of all classroom instruction duties, he did not identify

any evidence of consideration. See Trombetta, 907 A.2d at 558; see also

Murphy, 777 A.2d at 429. In any event, it was Appellant who requested an

ADA accommodation of no classroom observers, which Appellee rejected

because it was contrary to an essential function of his job: effective classroom

instruction of students.       See A.R.R. at 1a.      Because Appellant could not

perform an essential function of his job, Appellee placed Appellant on “medical

leave.” See id. Notwithstanding Appellee’s use of the phrase “medical leave,”

no material issues of fact exist that the only possible paid leave for sickness



____________________________________________


11 It may have been preferrable for Appellee to use the terms actually set forth
in the Faculty Manual to avoid any potential confusion. But the main issue in
this case is whether Appellee was contractually obligated to pay Appellant for
six years of sick leave. We add that the issue arose because of Appellant’s
refusal to permit classroom observers and Appellee’s refusal to allow Appellant
to teach without the presence of such observers.


                                          - 13 -
J-S01028-22


or disability under the parties’ employment contract was the “sick leave” set

forth at Section 2.13.1.2 of the Faculty Manual. See Trial Ct. Op. at 14. For

these reasons, Appellant is due no relief on his claim that Appellee modified

the employment contract by releasing him from classroom instruction.

      With respect to Appellant’s claim that he continued working for Appellee,

the claim is premised on a belief that a contract modification actually occurred

and that he would be paid after February 28, 2019, when his six months of

paid sick leave expired. See generally Trombetta, 907 A.2d at 558. On

this record, Appellant did not provide sufficient evidence of any such contract

modification, nor did he prove that the contract clause in question permitted

continued payment after February 28, 2019. See id.; see also Murphy, 777

A.2d at 429.    Accordingly, after reviewing the record in the light most

favorable to Appellant, the trial court did not err in granting summary

judgment in favor of Appellee and denying Appellant’s motion for partial

summary judgment on liability only. See Murphy, 777 A.2d at 429; Liberty

Mutual Grp., 2022 WL 289547 at *7.

      Order affirmed.




                                     - 14 -
J-S01028-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                          - 15 -